Citation Nr: 1602513	
Decision Date: 01/21/16    Archive Date: 01/28/16

DOCKET NO.  07-04 582	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to an effective date earlier than April 13, 2009 for the grant of service connection for PTSD.

3.  Entitlement to a total rating for individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Virginia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. G. Mazzucchelli, Counsel


INTRODUCTION

The Veteran served on active duty from June 1979 to December 1984.

These matters come to the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in May 2010 and July 2012 by the Roanoke, Virginia, Regional Office (RO) of the Department of Veterans Affairs (VA) which, inter alia, denied the Veteran's claim of entitlement to a TDIU and granted service connection for PTSD and assigned a 50 percent rating, effective April 13, 2009.

In April 2012, the Veteran, accompanied by his representative, appeared at the VA Central Office (VACO) in Washington, DC., to submit evidence and oral testimony in support of his appeal before the undersigned.  A transcript of this hearing is in the Veteran's claims file for the Board's review and consideration.

In July 2012, the Board, in pertinent part, granted service connection for PTSD and remanded the claim for TDIU to the RO via the Appeals Management Center (AMC) for further evidentiary development.  

In a July 2012 rating decision, the RO assigned an initial rating and effective date for the award of service connection for PTSD.  The Veteran expressed disagreement with the initial rating and effective date.

In August 2013, the Board remanded the issues of entitlement to an earlier effective date and an initial rating in excess of 50 percent for PTSD for issuance of a statement of the case.  The Veteran has subsequently perfected his appeal with respect to those claims.

On his substantive appeal dated in October 2014, the Veteran indicated that he desired a Board hearing; however, in April 2015 he stated he did not want such hearing.

The issues of entitlement to an initial rating in excess of 50 percent for PTSD and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran first filed a claim for service connection for a psychiatric disorder on June 21, 2007.

2.  In a December 2007 rating decision, the RO denied the Veteran's claim.  Although he did not submit a notice of disagreement with that determination, the Veteran did submit new and material evidence within a year of the decision, thus it remained pending.


CONCLUSION OF LAW

The criteria are met for an earlier effective date of June 21, 2007, but no earlier, for the grant of service connection for PTSD.  38 U.S.C.A. §§ 5101(a), 5103, 5103A, 5107, 5110 (West 2014); 38 C.F.R. §§ 3.1(p), 3.102, 3.151, 3.155, 3.156, 3.160(c), 3.400 (2015).







REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

The VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159(b).  With regard to the Veteran's earlier effective date claim, the application of the law to the undisputed facts is dispositive of this appeal.  Therefore, additional notification and assistance is unnecessary.  See Mason v. Principi, 16 Vet. App. 129 (2002).

In any case, the Veteran was apprised of the general criteria for assigning effective dates and all potentially relevant records have been obtained.

Earlier Effective Date 

Factual Background

The Veteran contends that he is entitled to an effective date prior to April 13, 2009, for the award of service connection for PTSD.

The Veteran initially filed a claim for service connection for a psychiatric disorder, claimed as anxiety disorder, on June 21, 2007.  A December 2007 rating decision denied that claim and the Veteran was informed in writing of the decision in January 2008.

Within one year of the January 2008 notice to the Veteran, VA outpatient treatment records dated in June and August 2008 were added to the record.  These records showed ongoing treatment for anxiety/phobia issues, with notations of specific phobia, PTSD, and rule out major depression.

In this regard, the Board notes that where a Veteran claims service connection for a psychiatric disorder, any disorder reasonably encompassed by the Veteran's claim must be considered.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).

The Veteran was evaluated by VA for PTSD symptoms in April 2007.  He was initially diagnosed with simple phobia.  VA psychiatric assessments conducted in April-May 2009 confirmed a diagnosis of PTSD.  A June 2011 VA psychiatric examiner affirmatively linked the Veteran's PTSD diagnosis to his stressor of being aboard a malfunctioning airplane in service, which was in danger of crashing into the ocean.  

On April 13, 2009, the Veteran filed a claim for service connection for "PTSD and phobic anxiety."  The Board granted service connection for PTSD by decision dated in July 2012.  The RO assigned an effective date of April 13, 2009 for the award of service connection as this was noted to be the date of the claim for service connection for PTSD.

Analysis

Except as otherwise provided, the effective date of an evaluation and award of pension, compensation or dependency and indemnity compensation based on an original claim, a claim reopened after a final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.

Under 38 C.F.R. § 3.156(b), new and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed, will be considered as having been filed in connection with the claim that was pending at the beginning of the appeal period.  Thus, VA must assess any evidence submitted during the relevant period (within a year of notice of a rating decision) and make a determination as to whether it constitutes new and material evidence relevant to a pending claim, regardless of whether the relevant submission might otherwise support a new claim.  See 38 C.F.R. § 3.156(b); Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011).

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth at 38 U.S.C.A. § 5107.  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996). 

The Board's findings of fact, enumerated above, as applied to the law applicable in this matter, including application of VA's benefit of the doubt rule, warrant an earlier effective date of June 21, 2007, for the grant of service connection for PTSD.  

Specifically, the Veteran initially filed a claim for service connection for a psychiatric disorder on June 21, 2007; the record shows that he was already being treated by VA for psychiatric symptoms by that date.  New and material evidence relevant to that pending claim was received within one year of the December 2007 rating decision that initially denied service connection for a psychiatric disorder, thus the June 21, 2007 claim remained pending.  Accordingly, June 21, 2007, the date of the pending claim for service connection for a psychiatric disability is the proper effective date for the award of service connection for PTSD.


ORDER

Entitlement to an earlier effective date of June 21, 2007 for service connection for PTSD is granted.


REMAND

The only VA psychiatric examination of the Veteran was conducted in June 2011, more than four years ago.  Outpatient treatment records of record paint an unclear picture of the severity of the Veteran's service-connected PTSD.  During the year 2014, the Veteran's PTSD was described as mild to moderate, however the repeatedly assigned Global Assessment of Functioning (GAF) score of 45 indicates that the disability may be more disabling than contemplated by the current 50 percent rating.  The Veteran has also been noted to be disheveled at times, and to have called a suicide hotline at least once, despite the treatment records generally indicating that he had no suicidal ideation.

Given the state of the record, the Board finds it necessary to remand this matter to afford the Veteran an opportunity to undergo a contemporaneous VA examination to assess the current nature, extent and severity of his psychiatric disability.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).  Such examination must also address the impact of his service-connected PTSD on his ability to maintain employment.  

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for an appropriate VA examination to determine the severity of the Veteran's PTSD.  The electronic claims file must be made available to and reviewed by the examiner.  Any indicated diagnostic tests and studies including psychological testing should be accomplished.  All pertinent symptomatology are to be reported in detail.  The examiner should also address the impact of the Veteran's PTSD on his daily life and his employability.  

Without regard to the Veteran's age or the impact of any nonservice-connected disabilities, the examiner must opine as to whether it is at least as likely as not that the Veteran's service-connected PTSD renders him unable to secure or follow a substantially gainful occupation.  

The examination report must include a complete rationale for all opinions expressed.  If the examiner feels that a requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

2.  Then, readjudicate the appeal, to include entitlement to TDIU.  If any benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
S. HENEKS
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


